DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The indicated allowability of claims 1-8 is withdrawn in view of the newly discovered reference to Nagai (United States Patent Application No. US 2019/0157132 A1).  Rejections based on the newly cited reference follow.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 7, 9, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagai (United States Patent Application No. US 2019/0157132 A1, hereinafter “Nagai”).
In reference to claim 1, Nagai discloses a device which meets the claim.  Fig. 1-6 of Nagai discloses a semiconductor memory structure which comprises a semiconductor substrate (100) including an active region (102) and a chop region (200).  An isolation structure (400) is disposed in the chop region (200).  A first gate structure (PG1, PG2) extends at least through the isolation structure (400) in the chop region (200).  A second gate structure (BWL2, BWL3) extends at least through the active region (102).  A doped region (302a, 302b) is disposed in the active region (102).  A first distance between the doped region (302a, 302b) and the first gate structure (PG1, PG2) is shorter than a second distance between the doped region (302a, 302b) and the second gate structure (BWL2, BWL3).
With regard to claim 2, fig. 2 of Nagai discloses a source/drain region (122) is disposed in the active region (102) and between the second gate structure (BWL2, BWL3) and the isolation structure (400).  The doped region (302a, 302b) is located between the source/drain region (122) and the isolation structure (400).
In reference to claim 3, the doped region (302a, 302b) has a first electrically conductive type (p-type -  p. 2, paragraph 30).  The source/drain region (122) has a second electrically conductive type (n-type - p. 2, paragraph 26) that is opposite the first electrically conductive type (p-type).
With regard to claim 4, a bottom surface of the doped region (302a, 302b) is lower than a bottom surface of the source/drain region (122).
In reference to claim 6, the isolation structure (400) includes a lining layer (201) and an insulating material (210) disposed over the lining layer (201).  The lining layer (201) of the isolation structure (400) is located between the first gate structure (PG1, PG2) and the doped region (302a, 302b).
With regard to claim 7, a capping layer (230) is disposed over the first gate structure (PG1, PG2).  The lining layer (201) of the isolation structure (400) is located between the capping layer (230) and the doped region (302a, 302b).
In reference to claim 9, Nagai discloses a device which meets the claim.  Figures 1-6 of Nagai disclose a semiconductor memory structure which comprises an active region (102) of a semiconductor substrate (100).  A source/drain region (122) is disposed in the active region (102) and has a first electrically conductive type (n-type - p. 2, paragraph 26).  An isolation structure (400) surrounds the active region (102).  A first gate structure (PG1, PG2) is embedded in the isolation structure (400).  A doped region (302a, 302b) is disposed in the active region (102) and has a second electrically conductive type (p-type -  p. 2, paragraph 30) that is the opposite of the first electrically conductive type (n-type).  The doped region (302a, 302b) is located between the source/drain region (122) and the first gate structure (PG1, PG2).  A depth of the doped region (302a, 302b) is greater than a depth of the source/drain region (122).
With regard to claim 12, a bottom surface of the doped region (302a, 302b) is lower than an upper surface of a gate electrode layer of the first gate structure (PG1, PG2).

Allowable Subject Matter
Claims 13-20 were allowed in the previous Office action.
Claims 5, 8, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  in the examiner’s opinion, it would not be obvious to implement a semiconductor memory structure having a substrate with an active region having a doped region and a chop region having an isolation structure, two gate structures, one of which extends through the active region and the other extends through the isolation structure, such that the gate structure in the isolation structure is closer to the doped region than the other gate structure in combination with the suggested contact plug structure and placement and coplanarity of the top surfaces of the doping region and a capping layer over the gate structure in the isolation structure which has a lining layer and insulating material as described by the applicant in claims 5 and 8.  In the examiner’s opinion, it would also not be obvious to implement a semiconductor memory structure having an active region of a semiconductor substrate, with a source/drain region of a first electrically conductive type disposed in the active region, an isolation structure with an embedded first gate structure surrounding the active region, a doped region of a second electrically conductive type (opposite of the first electrically conductive type) disposed in the active region, such that the doped region is located between the source/drain region and the first gate structure and a depth of the doped region is greater than a depth of the source/drain region in combination with the suggested relative doping concentrations of the source/drain region and the doping region as described by the applicant in claim 10.  The reasons for the allowability of claims 13-20 were discussed in the previous Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN QUINTO whose telephone number is (571)272-1920. The examiner can normally be reached Monday-Friday, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY HO/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        



/KEVIN QUINTO/Examiner, Art Unit 2817